Citation Nr: 1748121	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-41 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for non-VA ambulance transport provided by Rural/Metro at Central Colorado on June 1, 2011.


REPRESENTATION

Appellant represented by:	Colorado Department of Veteran Affairs


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination reported in the statement of the case to have been entered in September 2011 by the VA's Network Authorization Office (NAO) at the Department of Veterans Affairs (VA) Medical Center in Fort Harrison, Montana. By such determination, the NAO reportedly denied entitlement to payment or reimbursement for non-VA ambulance transport provided by Rural/Metro at Central Colorado on June 12, 2011. 


FINDING OF FACT

In an August 2015 written statement, the Veteran withdrew all pending appeals. 


CONCLUSION OF LAW

The criteria are met for withdrawal of the claim for payment or reimbursement for non-VA ambulance transport provided by Rural/Metro at Central Colorado on June 1, 2011. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran's representative submitted an August 2015 written statement indicating his intent to withdraw his appeal for medical reimbursement. 

Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue is dismissed.


ORDER

The appeal for entitlement to payment or reimbursement for non-VA ambulance transport provided by Rural/Metro at Central Colorado on June 1, 2011 is dismissed. 




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


